NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund American Century NVIT Multi Cap Value Fund Federated NVIT High Income Bond Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Bond Index Fund NVIT Core Bond Fund NVIT Core Plus Bond Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT Enhanced Income Fund NVIT Government Bond Fund NVIT International Equity Fund NVIT International Index Fund NVIT Mid Cap Index Fund NVIT Money Market Fund NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund NVIT Multi Sector Bond Fund NVIT Nationwide Fund NVIT Real Estate Fund NVIT S&P 500 Index Fund NVIT Short Term Bond Fund NVIT Small Cap Index Fund NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated January 24, 2012 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). I. NVIT Funds Effective January 23, 2012, the Board of Trustees has approved the appointment of Brian Hirsch as Chief Compliance Officer of Nationwide Variable Insurance Trust, replacing Kevin Grether, interim Chief Compliance Office.Mr. Hirsch most recently was the Senior Vice President for Compliance and Fund Administration at IFS Financial Services, Inc., which is a subsidiary of the Western Southern Financial Group in Cincinnati, Ohio.Mr. Hirsch previously held senior positions with Puglisi & Co., Palisade Capital Management, Blaylock & Partners and Continental Asset Management Corp.Mr. Hirsch earned a bachelor’s degree in Business Administration from Rutgers University, an M.B.A. from New York University and a law degree from American University.He also holds FINRA Series 4, 7, 24 and 66 licenses. II. NVIT Multi-Manager Large Cap Growth Fund Effective immediately, Michael Harris, CFA, Portfolio Manager at Wells Capital Management, Inc., shall no longer serve as a portfolio manager to the NVIT Multi-Manager Large Cap Growth Fund.All references to, and information regarding, Mr. Harris in the SAI are deleted. III. NVIT Multi-Manager Mid Cap Growth Fund and Neuberger Berman NVIT Multi Cap Opportunities Fund Effective immediately, the following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund as of December 31, 2011 Neuberger Berman Management LLC Eli Salzman Neuberger Berman NVIT Multi Cap Opportunities Fund None Wells Capital Management, Inc. Chris Warner NVIT Multi-Manager Mid Cap Growth Fund None OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities.Accounts are grouped into the following three categories: (1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts.To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category as of December 31, 2011 Neuberger Berman Management LLC Eli Salzman Mutual Funds: 3 accounts, $1,991.2 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 18 accounts, $123.1 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance Wells Capital Management, Inc. Chris Warner Mutual Funds: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 18 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
